 Case 3:20-cv-02585-M-BN Document 13 Filed 01/06/21       Page 1 of 1 PageID 49



                  IN THE UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF TEXAS
                            DALLAS DIVISION

TRENT E. HARDING,                       §
                                        §
            Plaintiff,                  §
                                        §
V.                                      §         No. 3:20-cv-2585-M
                                        §
MID-CONTINENTAL RESTORATION             §
COMPANY INC.,                           §
                                        §
            Defendant.                  §

          ORDER ACCEPTING FINDINGS, CONCLUSIONS, AND
     RECOMMENDATION OF THE UNITED STATES MAGISTRATE JUDGE

       The United States Magistrate Judge made Findings, Conclusions, and a

Recommendation in this case. No objections were filed. The District Court reviewed

the proposed Findings, Conclusions, and Recommendation for plain error. Finding

none, the Court ACCEPTS the Findings, Conclusions, and Recommendation of the

United States Magistrate Judge.

       SO ORDERED this 6th day of January, 2021.



                                      _________________________________
                                      BARBARA M. G. LYNN
                                      CHIEF JUDGE
